Exhibit 10.17

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
April 13, 2009, by and between ENDOLOGIX, INC., a Delaware corporation (the
“Company”), and Joseph DeJohn, an individual (the “Executive”).

R E C I T A L

The Company desires to employ Executive in the capacity hereinafter stated, and
the Executive desires to enter into the employ of the Company in that capacity
pursuant to the terms and conditions set forth herein.

A G R E E M E N T

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

Employment. The Company hereby agrees to employ the Executive as the Vice
President of Sales of the Company, reporting to the Chief Executive Officer of
the Company, and the Executive accepts such employment and agrees to devote
substantially all his business time and efforts and skills on such reasonable
duties as shall be assigned to him by the Company commensurate with such
position.

1. Stock Options: Acceleration of Options. Notwithstanding any provisions of the
Company’s option or stock incentive plan, or of the Executive’s stock option or
restricted stock agreements, in the event of a “Corporate Transaction” or
“Change in Control,” as defined below, during the period of the Executive’s
employment with the Company, all of the Executive’s stock options shall vest in
full and all rights of the Company to repurchase restricted stock of the
Executive shall terminate.

For purposes hereof, “Change in Control” shall mean a change in ownership or
control of the Company effected through the acquisition (other than in a public
offering), directly or indirectly, by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which the Board does not recommend such
stockholders to accept.

For purposes hereof, “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Company is a party:

(a) A merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction; or

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets; provided, that such transaction does not constitute a transfer
to a related party under Treasury Regulation §1.409A-3(i)(5)(vii)(B).



--------------------------------------------------------------------------------

2. Termination.

2.1 Termination by the Company for Cause. Any of the following acts or omissions
shall constitute grounds for the Company to terminate the Executive’s employment
pursuant to this Agreement for “cause”:

(a) Willful misconduct by Executive causing material harm to the Company but
only if Executive shall not have discontinued such misconduct within 30 days
after receiving written notice from the Company describing the misconduct and
stating that the Company will consider the continuation of such misconduct as
cause for termination of this Agreement;

(b) Any material act or omission by the Executive involving gross negligence in
the performance of the Executive’s duties to, or material deviation from any of
the policies or directives of, the Company, other than a deviation taken in good
faith by the Executive for the benefit of the Company;

(c) Any illegal act by the Executive which materially and adversely affects the
business of the Company, provided that the Company may suspend the Executive
with pay while any allegation of such illegal act is investigated; or

(d) Any felony committed by Executive, as evidenced by conviction thereof,
provided that the Company may suspend the Executive with pay while any
allegation of such felonious act is investigated.

Termination by the Company for cause shall be accomplished by written notice to
the Executive and, in the event of a termination pursuant to Sections 3.1(a),
3.1(b), and/or 3.1(c) above, shall be preceded by a written notice providing a
reasonable opportunity for the Executive to correct his conduct.

2.2 Termination for Death or Disability. In addition to termination for cause
pursuant to Section 3.1 hereof, the Executive’s employment pursuant to this
Agreement shall be immediately terminated without notice by the Company (i) upon
the death of the Executive or (ii) upon the Executive becoming totally disabled.
For purposes of this Agreement, the term “totally disabled” means an inability
of Executive, due to a physical or mental illness, injury or impairment, to
perform a substantial portion of his duties for a period of one hundred eighty
(180) or more consecutive days, as determined by a competent physician selected
by the Company’s Board of Directors and reasonably agreed to by the Executive,
following such one hundred eighty (180) day period.

2.3 Termination for Good Reason. Executive’s employment pursuant to this
Agreement may be terminated by the Executive for “good reason” if the Executive
voluntarily terminates his employment as a result of any of the following:

(a) Without the Executive’s prior written consent, a material reduction in his
then current Base Salary;

(b) Without the Executive’s prior written consent, a material reduction in the
Executive’s authority, duties, or responsibilities; or

 

2



--------------------------------------------------------------------------------

(c) Without Executive’s prior written consent, a material change in the
geographic location of Executive’s principal place of employment.

In order for any of the foregoing conditions or events to constitute “good
reason” under this Agreement, all of the following must occur: (i) the Executive
must provide written notice to the Company of the occurrence of any of the
foregoing events or conditions within ninety (90) days of the occurrence of such
event or condition; (ii) the Company or any surviving entity shall have failed
to cure such event or condition within the succeeding thirty (30) day period
after the Company’s receipt of written notice of such event or condition from
the Executive; and (iii) the Executive’s termination of employment following
such thirty (30) day cure period must occur no later than the date that is two
(2) years following the initial occurrence of one of the foregoing events or
conditions

2.4 Termination Without Cause. The Company may terminate this Agreement, and the
employment of the Executive under this Agreement, without cause, at any time
upon at least thirty (30) days’ prior written notice to the Executive. This
Section 3.4 shall not apply to a termination of the Executive by the Company as
a result of a “Corporate Transaction” or “Change in Control,” but, instead, the
provisions of Section 3.5 below shall apply.

2.5 Termination Due to Corporate Transaction or Change in Control. The Company
may terminate this Agreement and the employment of the Executive under this
Agreement, upon at least thirty (30) days’ prior written notice to the Executive
in the event of a “Corporate Transaction” or “Change in Control,” as defined in
Section 2, during the period of the Executive’s employment. Provided that
subsections (i) through (iii) of Section 3.3 are satisfied, the Executive may
terminate this Agreement and the employment of the Executive under this
Agreement following the occurrence of a “Corporate Transaction” or “Change in
Control,” as defined in Section 2, during the period of Executive’s employment
if any of the following occur as a result of the “Corporate Transaction” or
“Change in Control”: (i) a material reduction in Executive’s current Base
Salary, or (ii) a material reduction in the Executive’s authority, duties, or
responsibilities, or (iii) a material change in the geographic location of
Executive’s principal place of employment.

2.6 Payments Upon Removal or Termination.

(a) If, during the term of this Agreement, the Executive resigns for one of the
reasons stated in Section 3.3, or if the Company terminates Executive’s
employment pursuant to Section 3.4 above, the Executive shall be entitled to the
following compensation: (i) the portion of his then current Base Salary which
has accrued through his date of termination; (ii) any payments for unused
vacation and reimbursement expenses, which are due, accrued or payable at the
date of Executive’s termination; (iii) severance payment in an amount equal to
six-months of Executive’s then-current Base Salary (the “Severance Amount”); and
(iv) to the extent not already vested under Section 2 or otherwise all of
Executive’s options to purchase shares of the Company’s common stock and
restricted stock shall vest by six additional months, and such options shall
otherwise be exercisable in accordance with their terms. In addition, in such
event, Executive shall be entitled to (a) a prorated payment equal to the target
bonus amount for which Executive would be eligible for the year in which such
resignation or termination occurred to be paid in lump sum within sixty
(60) days after the Executive’s date of termination, and (b) continuation of the
insurance benefits set forth in Exhibit A, for six-months. The payments provided
by this paragraph 3.6(a) shall be Executive’s complete and exclusive remedy for
any such termination.

 

3



--------------------------------------------------------------------------------

(b) If, during the term of this Agreement, the Company terminates Executive’s
employment pursuant to Section 3.5 above or the Executive terminates his
employment pursuant to Section 3.5 above, the Executive shall be entitled to the
following compensation: (i) the portion of his then current Base Salary which
has accrued through his date of termination, (ii) any payments for unused
vacation and reimbursement expenses, which are due, accrued or payable at the
date of Executive’s termination, (iii) severance payment in an amount equal to
twelve-months of Executive’s then-current Base Salary (the “Severance Amount”);
and (iv) to the extent not already vested under Section 2 or otherwise all of
Executive’s options to purchase shares of the Company’s common stock and
restricted stock shall accelerate and automatically vest, and such options shall
otherwise be exercisable in accordance with their terms. In addition, in such
event Executive shall be entitled to (a) a prorated payment equal to the target
bonus amount for which Executive would be eligible for the year in which such
resignation or termination occurred to be paid in lump sum within sixty
(60) days after the Executive’s date of termination, and (b) continuation of the
insurance benefits set forth in Exhibit A, for twelve-months. The payments
provided by this paragraph 3.6(b) shall be Executive’s complete and exclusive
remedy for any such termination.

(c) All payments required to be made by the Company to the Executive pursuant to
this Section 3 shall be paid on a regular basis in accordance with the Company’s
normal payroll procedures and policies as in effect as of the date of
Executive’s termination, including, without limitation, the Severance Amount
which shall be paid in equal installments on the Company’s regular payroll dates
in accordance with the Company’s normal payroll procedures and policies over the
number of months immediately succeeding the date of termination that is equal to
the number of months of Base Salary payable as the Severance Amount. For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Executive’s right to receive the installment
payments of the Severance Amount shall be treated as a right to receive a series
of separate payments and, accordingly, each installment payment shall at all
times be considered a separate and distinct payment. Amounts payable to
Executive under subsections (a)(ii) and (b)(ii) of this Section 3.6, as a
reimbursement of expenses, shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. If the Company terminates the Executive’s employment pursuant to
Sections 3.1 or 3.2, or if the Executive voluntarily resigns (except as provided
in Section 3.3 or Section 3.5), then the Executive shall be entitled to only the
compensation set forth in items (i) and (ii) of Section 3.6(a).

(d) To the extent that any or all of the payments and benefits provided for in
this Agreement constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this paragraph, would be subject to the
excise tax imposed by Section 4999 of the Code, then at the Executive’s
election:

(i) The Executive shall receive all such payments and benefits the Executive is
entitled to receive hereunder, and any liability for taxes pursuant to the above
shall be the liability solely of the Executive; or

(ii) The aggregate amount of such payments and benefits shall be reduced such
that the present value thereof (as determined under the Code and applicable
regulations) is equal to 2.99 times the Executive’s “base amount” (as defined in
Section 280G of the Code).

 

4



--------------------------------------------------------------------------------

The determination of any reduction or increase of any payment or benefits under
this paragraph pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

3. Section 409A.

3.1 Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any payments to Executive pursuant to Section 3 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Executive, at the time of her Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Executive’s termination benefits described in
Section 3 shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service, (B) the date of the Executive’s death, or (C) such
earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive within 30
days following such expiration, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of her Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

3.2 Exceptions to Payment Delay. Notwithstanding Section 4.1, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to
Section 3 shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).
Accordingly, the severance payments provided for in Section 3 are not intended
to provide for any deferral of compensation subject to Section 409A of the Code
to the extent (i) the severance payments payable pursuant to Section 3, by their
terms and determined as of the date of Executive’s Separation from Service, may
not be made later than the 15th day of the third calendar month following the
later of (A) the end of the Company’s fiscal year in which Executive’s
Separation from Service occurs or (B) the end of the calendar year in which
Executive’s Separation from Service occurs, or (ii) (A) such severance payments
do not exceed an amount equal to two times the lesser of (1) the amount of
Executive’s annualized compensation based upon Executive’s annual rate of pay
for the calendar year immediately preceding the calendar year in which
Executive’s Separation from Service occurs (adjusted for any increase during the
calendar year in which such Separation from Service occurs that would be
expected to continue indefinitely had Executive remained employed with the
Company) or (2) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) for the calendar year in which
Executive’s Separation from Service occurs, and (B) such severance payments
shall be completed no later than December 31 of the second calendar year
following the calendar year in which Executive’s Separation from Service occurs.

 

5



--------------------------------------------------------------------------------

3.3 Interpretation. To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of the
Code).

4. Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party, except that the
Company may, without the consent of the Executive, assign its rights and
obligations under this Agreement to an Affiliate or to any corporation, firm or
other business entity (i) with or into which the Company may merge or
consolidate, or (ii) to which the Company may sell or transfer all or
substantially all of its assets. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this Section 5.

5. Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

6. Miscellaneous.

6.1 Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of California.

6.2 Prior Agreements. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understanding with respect to such subject matter, including that
certain Employment Agreement by and between the Company and Executive (the
“Prior Employment Agreement”), and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. In addition, upon the execution of this
Agreement, the Prior Employment Agreement shall automatically terminate and
become null and void and of no force and effect without any further action by
the parties thereto, and any rights or claims that Executive may have with
respect to his employment shall be governed by this Agreement.

6.3 Arbitration. In the event of any controversy, claim or dispute between the
parties hereto arising out of or relating to this Agreement, the matter shall be
determined by arbitration, which shall take place in Orange County, California,
under the rules of the American Arbitration Association. The arbitrator shall be
a retired Superior Court judge mutually agreeable to the parties and if the
parties cannot agree such person shall be chosen in accordance with the rules of
the American Arbitration Association. The arbitrator shall be bound by
applicable legal precedent in reaching his or her decision. Any judgment upon
such award may be entered in any court having jurisdiction thereof. Any decision
or award of such arbitrator shall be final and binding upon the parties and
shall not be appealable. The parties hereby consent to the jurisdiction of such
arbitrator and of any court having jurisdiction to enter judgment upon and
enforce any action taken by such arbitrator. The fees payable to the American
Arbitration Association and the arbitrator shall be paid by the Company.

 

6



--------------------------------------------------------------------------------

6.4 Withholding Taxes. The Company may withhold from any salary and benefits
payable under this Agreement all federal, state, city or other taxes or amounts
as shall be required to be withheld pursuant to any law or governmental
regulation or ruling.

6.5 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by the parties hereto.

6.6 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

6.7 Severability. To the extent any provision of this Agreement shall be invalid
or unenforceable, it shall be considered deleted herefrom and the remainder of
such provision and of this Agreement shall be unaffected and shall continue in
full force and effect.

6.8 Counterpart Execution. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute but one and the same instrument.

6.9 Attorneys’ Fees. Should any legal action or arbitration be required to
resolve any dispute over the meaning or enforceability of this Agreement or to
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover its or his reasonable attorneys fees and costs incurred in such action,
in addition to any other relief to which that party may be entitled.

6.10 Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be personally served or sent by United States Mail, and shall be
deemed to have been given when personally served or two days after having been
deposited in the United States Mail, registered mail, return receipt requested,
with first class postage prepaid and properly addressed as follows:

 

If to Executive:   

Joseph DeJohn

11 Studebaker

Irvine, CA 92618

If to the Company:   

Endologix, Inc.

11 Studebaker

Irvine, CA 92618

Attn: Chief Executive Officer

6.11 Proprietary Information and Inventions Agreement. Executive agrees to sign
the Company’s standard form of employee proprietary information and inventions
agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

“COMPANY”

ENDOLOGIX, INC., a Delaware corporation

/s/ John McDermott

John McDermott

President & Chief Executive Officer

“EXECUTIVE”

/s/ Joseph DeJohn

 

8



--------------------------------------------------------------------------------

EXHIBIT A

JOSEPH DEJOHN’S BENEFITS

 

  •  

Health Insurance

  •  

Dental Insurance

  •  

Vision Insurance

  •  

Prescription Drug Insurance

  •  

Group Life Insurance